Citation Nr: 0908660	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-17 091A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for a left hip disability.



ATTORNEY FOR THE BOARD


Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985 
and November 1988 to November 2004..

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a left hip disability.  


FINDING OF FACT

In a statement received at the Board in October 2007, the 
Veteran withdrew his appeal concerning entitlement to service 
connection for a left hip disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to service connection for a left hip 
disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).

In June 2007, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the 
issue of entitlement to service connection for a left hip 
disability, as identified in the April 2007 statement of the 
case.  

In a written statement received at the Board in October 2007, 
the Veteran stated that he was withdrawing the appeal as to 
that issue.  The Board finds that the Veteran's written 
statement indicating his intention to withdraw the appeal as 
to this issue satisfies the requirements for the withdrawal 
of a substantive appeal.  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for left hip condition, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review the issue.  

Accordingly, the issue of entitlement to service connection 
for left hip condition is dismissed.


ORDER

The appeal concerning the issue of entitlement to service 
connection for a left hip disability is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


